DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 6, 2019.   Claim 3 has been canceled without prejudice. Claims 1, 2, 4 and 5 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed November 6, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim 5 is objected to because of the following informalities:  This claim includes the limitation “performs the correction performs the correction while a”.  This limitation should be changed to state “performs the correction while a”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 include the limitation “so that an acceleration at a time of the re-leveling operation is reduced”.  However a re-leveling operation is performed while an elevator car is stopped at a floor—therefore has zero acceleration—or slowing down to stop at a floor—the elevator car is decelerating.  Since acceleration produces increased speed, it is unclear how an acceleration can be provided while an elevator car is stopped, or slowing to a stop.  For examining purposes, this limitation is interpreted as stating “so that an absolute value of an acceleration at a time of the re-leveling operation is reduced”.
Claims 2 and 5 depend from claims 1 or 4 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (US 10,252,879 B2) in view of Shima (US 3,670,851).
Claims 1 and 4: Lotfi et al. discloses an elevator apparatus to include a hoisting rope (tension members 112) (column 3 line 67 through column 4 line 1) having an expansion and contraction amount which varies depending on a transfer of weight (column 4 lines 32-33) and a height of a car within a high-rise building (column 1 lines 44-49) compared to smaller buildings.  Circuitry is configured to perform a re-leveling operation as the car (102) approaches a desired landing (column 6 lines 1-9).  This reference fails to disclose circuitry to perform a correction so that an absolute value of an acceleration at a time of the re-leveling operation is reduced as a current height of the car with reference to a top floor where the car can elevator is lower.
However Shima teaches an elevator apparatus, where an absolute value of a negative acceleration (deceleration) is reduced as a car approaches a desired landing (column 2 lines 13-21), as can be seen in FIGS. 1a, 1b.  Such reduction in the absolute value of acceleration would be performed whether the car was traveling upward or downward toward the desired landing.  Therefore an absolute value of an acceleration when the car is approaching a desired landing is reduced as a current height of the car with reference to a top floor where the car can elevator is lower (traveling downward toward the desired landing).
Given the teachings of Shima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator apparatus disclosed in Lotfi et al. with providing circuitry to perform a correction so that an absolute value of an acceleration at a time of the re-leveling operation is reduced as a current height of the car with reference to a top floor where the car can elevator is lower.  Doing so would “provide an improved speed pattern generator which can minimize the rate of variation of acceleration without employing a circuit having a time lag of first order and yet shows a high leveling accuracy” as taught in Shima (column 1 lines 29-33).
Claims 2 and 5: Lotfi et al. modified by Shima discloses an elevator apparatus as stated above, where circuitry is included to perform the correction while approaching a desired landing without affecting a maximum speed (MODE 4) at which the car can travel, as shown in FIG. 1a of Lotfi et al.  Therefore the correction is performed while a maximum speed at the time of the re-leveling operation is unchanged. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 16, 2022